Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Vacated Final Office Action 8/29/2022
The previous action filled was improperly made final therefore we are vacating the previous final office action dated 8/29/22, ergo this action is made non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Nogueira (US 20140247181).
	Regarding claim 1, Hara teaches:
An installation structure for a vicinity information detection sensor, comprising (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
the vicinity information detection sensor that includes a detector (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
attached to a vehicle inner side of an outer panel of a vehicle body (Fig.5 Shows the vicinity information sensor attached to the inner side of the outer panel)
configured to radiate electromagnetic waves functioning as radar waves that detect vicinity information of a vehicle (In the present exemplary embodiment, as an example, a millimeter wave radar is employed as the vicinity information detection sensor 58 (0091))
vibration absorbing member placed between the outer panel and the vicinity information detection sensor (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Hara does not teach motor provided in the detector and configured to change a radiation direction of the electromagnetic waves. However, Nogueira teaches mechanical movement means for moving antennas for scanning the scene might be used (0052).
Hara and Nogueira are considered analogous since they are both in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Nogueira in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar. 
Regarding claim 2, Hara teaches:
vicinity information detection sensor is attached to the outer panel via a retainer (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031)). More specifically element 28.
the retainer being fixed to the vicinity information detection sensor (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
an elastic engaging piece that engages with the outer panel (In the present exemplary embodiment, the foam material 87 is employed as the shock-absorbing member but the embodiments are not limited to this. For example, a resilient body of rubber or the like, or a gel or the like may be employed (0129, Fig.10))
Regarding claim 3, Hara teaches vibration absorbing member is placed between the vicinity information detection sensor and the retainer (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017)).
Regarding claim 4, Hara teaches retainer is fastened to the vicinity information detection sensor with a bolt, via an elastic member ((In the present exemplary embodiment, the foam material 87 is employed as the shock-absorbing member but the embodiments are not limited to this. For example, a resilient body of rubber or the like, or a gel or the like may be employed (0129, Fig.10)).
Regarding claim 6, Hara teaches the vibration absorbing member (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Hara does not teach is configured to damp vibration generated by the motor. However, Nogueira teaches mechanical movement means for moving antennas for scanning the scene might be used (0052).
Hara and Nogueira are considered analogous since they are both in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Nogueira in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar. Since the space for the sensor can be filled with foam or rubber like substance, that would drastically reduce any vibrations which are generated by the motor.
Regarding claim 21, Hara teaches, wherein the vicinity information detection sensor extends into a gap in the outer panel (Fig. 2 shows the sensor extend past 26C which is named as the front pillar outer panel 26)
Regarding claim 22, Hara teaches wherein the vicinity information detection sensor is exposed to an atmosphere external to the outer panel (Fig. 2 shows the sensor extend past 26C which is named as the front pillar outer panel 26 and exposed to the atmosphere)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Nogueira (US 20140247181) in further view of Shunei (JP 2008279658)
Regarding claim 5, Hara teaches wherein the outer panel is formed of a resin material (Alternatively, if a laser radar, an optical camera or the like is employed as the vicinity information detection sensor 34, the transmissive member 38 may be formed of a transparent resin material that transmits laser light, visible light or the like (0060))
However, Hara and Nogueira are silent about the retainer is formed of a resin material having substantially the same coefficient of thermal expansion as the resin material of the outer panel. However, Shunei teaches A mounting bracket forming step of resin-molding the mounting bracket with a resin material having a thermal expansion coefficient substantially equal or equal (0011, lines 4 - 6)
Hara, Nogueira, and Shunei are considered analogous since they discuss body structures for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Hara, Nogueira, and Shunei in order to limit the thermal expansion of the bracket onto which the sensor is attached and the outer panel.
Claim(s) 7, 10 - 14, 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Nogueira (US 20140247181) in further view of Butler (US 20210223396).
Regarding claim 7, Hara teaches:
an outer panel (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
and a sensor attached to an inner side of the outer panel, wherein the sensor is configured to radiate electromagnetic waves functioning as radar waves to detect vicinity information (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
a vibration absorbing member between the outer panel and the sensor (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Hara is silent about:
the sensor comprises a motor configured to change a radiation direction of the electromagnetic waves
a first mirror
and the motor is configured to move the first mirror to change the radiation direction of the electromagnetic waves in a first direction
a second motor, and a second mirror
the second motor is configured to rotate the second mirror to change the radiation direction of the electromagnetic waves in a second direction different from the first direction
However, Nogueira teaches mechanical movement means for moving antennas for scanning the scene might be used (0052).
Hara and Nogueira are considered analogous since they are both in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Nogueira in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar. 
Hara and Nogueira teach the limitations set forth above but fail to teach:
a first mirror
and the motor is configured to move the first mirror to change the radiation direction of the electromagnetic waves in a first direction
a second motor, and a second mirror
the second motor is configured to rotate the second mirror to change the radiation direction of the electromagnetic waves in a second direction different from the first direction
However, Butler teaches:
a first mirror (The first mirror surface 224 (0076))
and the motor is configured to move the first mirror to change the radiation direction of the electromagnetic waves in a first direction (One of the rectangular faces adjacent to the right angle of the triangle forms the first base 226 of the first motor mount 223 (0076))
a second motor, and a second mirror (In some non-limiting examples, the second motor 231 can rotate the second motor shaft 232 about a second axis 235 thereof in both the clockwise and counter-clockwise direction (0083) and The second motor mount 233 supports the second mirror surface (0086))
the second motor is configured to rotate the second mirror to change the radiation direction of the electromagnetic waves in a second direction different from the first direction (In some non-limiting examples, the second motor 231 can rotate the second motor shaft 232 about a second axis 235 thereof in both the clockwise and counter-clockwise direction (0083))
Hara, Nogueira, and Butler are considered analogous since they are in the art of sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara, Nogueira, and Butler in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar with the use of mirrors that are used to direct the electromagnetic waves. 
Regarding claim 10, Hara teaches further comprising a bolt configured to attach the sensor to the inner side of the outer panel, wherein a portion of the bolt is between the sensor and the outer panel in a first direction (The mounting bracket 28 is fastened (joined) to the hole edge of the insertion hole 26C of the front pillar outer panel 26 by fasteners such as bolts or the like, which are not shown in the drawings, being inserted into the bolt holes 30A (0053)).
Regarding claim 11, Hara teaches wherein the vibration absorbing member is between the outer panel and the sensor in a second direction perpendicular to the first direction (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member(0017))
Regarding claim 12, Hara further teaches further comprising a retainer, wherein the retainer is configured to fix the sensor to the outer panel (Fig.5 Shows the vicinity information sensor attached to the inner side of the outer panel).
Regarding claim 13, Hara further teaches wherein the retainer comprises an elastic engaging piece configured to engage with the outer panel (An inner flange 36A protrudes along the outer side inner flange 26A from a vehicle width direction inner side end portion of the side outer panel 36. The inner flange 36A is joined to both the inner side inner flange 24A and the outer side inner flange 26A by welding or the like (0057))
Regarding claim 14, Hara teaches wherein the vibration absorbing member is between the sensor and the retainer (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Regarding claim 17, Hara teaches wherein the vibration absorbing member A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Hara does not teach is configured to dampen vibrations generated by the motor. However, Nogueira teaches mechanical movement means for moving antennas for scanning the scene might be used (0052).
Hara and Nogueira are considered analogous since they are both in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Nogueira in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar. Since the space for the sensor can be filled with foam or rubber like substance, that would drastically reduce any vibrations which are generated by the motor.
Claim(s) 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Butler (US 20210223396).
Regarding claim 18, Hara teaches:
an outer panel (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
and a sensor attached to an inner side of the outer panel, wherein the sensor is configured to radiate electromagnetic waves functioning as radar waves to detect vicinity information (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
and the sensor extends into a gap in the outer panel to be exposed to an atmosphere external to the vehicle (FIG. 1 is a perspective view showing a vehicle in which an arrangement structure for a vicinity information detection sensor in accordance with a first exemplary embodiment is employed (0031))
a vibration absorbing member between the outer panel and the sensor (A sensor arrangement structure according to a fifth aspect, includes the first aspect, wherein a shock-absorbing member is provided between the vicinity information detection sensor and the vehicle framework member (0017))
Hara does not teach the sensor comprises a plurality of motors configured to change a radiation direction of the electromagnetic waves. However, Butler teaches the two motors and mirrors in Fig. 2 shows 2 motors 221 and 231 which rotate the mirrors that change the direction of radio waves.
Hara and Butler are considered analogous since they are in the art of sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Butler in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar with the use of mirrors that are used to direct the electromagnetic waves. 
Regarding claim 19, Hara teaches the limitations above but fails to teach wherein a first motor of the plurality of motors has a first rotation axis, and a second motor of the plurality of motors has a second rotation axis different from the first rotation axis. However, Butler teaches  the two motors in Fig. 2 shows 2 motors 221 and 231 which can both rotate either clockwise or counterclockwise.
Hara and Butler are considered analogous since they are in the art of sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Butler in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar with the use of mirrors that are used to direct the electromagnetic waves. 
Regarding claim 20, Hara teaches the limitations above but fails to teach further comprising a plurality of reflective elements, wherein each of the plurality of motors is configured to control an orientation of a corresponding reflective element of the plurality of reflective elements. However, Butler teaches the plurality of motors and mirrors in Fig. 2 shows 2 motors 221 and 231 which rotate c the first mirror assembly 220 and the second mirror assembly 230.
Hara and Butler are considered analogous since they are in the art of sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hara and Butler in order to have a system of radar that is capable of changing the radional direction of the electromagnetic waves for better coverage of a single radar with the use of mirrors that are used to direct the electromagnetic waves. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Nogueira (US 20140247181) in further view of Butler (US 20210223396) in further view of Shunei (JP 2008279658).
Regarding claim 16, Hara, Nogueira, Butler teach the limitations set forth above but fail to teach wherein the outer panel comprises a first resin material having a first coefficient of thermal expansion, and the retainer comprises a second resin material having the first coefficient of thermal expansion. However, Shunei teaches A mounting bracket forming step of resin-molding the mounting bracket with a resin material having a thermal expansion coefficient substantially equal or equal ( 0011, lines 4 - 6).
Hara, Nogueira, Butler and Shunei are considered analogous since they discuss body structures for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Hara, Nogueira, Butler and Shunei in order to limit the thermal expansion of the bracket onto which the sensor is attached and the outer panel.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 20160297437) in view of Nogueira (US 20140247181) in further view of Butler (US 20210223396) in further view of Ikeno (US 20180290612).
Regarding claim 15, Hara, Nogueira and Butler teach the limitations set forth above but fail to teach further comprising a bolt configured to fasten the sensor to the retainer. However, Ikeno teaches further comprising a bolt configured to fasten the sensor to the retainer (Fig.3 shows the radar 40 having bolt holes 44 which is attached to the front retainer).
Hara, Nogueira, Butler, and Ikeno are considered analogous since they are all in the field of sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Hara, Nogueira, Butler, and Ikeno in order to further secure the sensor to the housing using a bolt. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648